DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 24 December 2020.
Claims 1-24 are pending and have been presented for examination.

Response to Arguments
Applicant’s arguments, see page 12-13, filed 24 December 2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-2, 8-10, 16-18 and 24 under 35 U.S.C § 102(a)(1) / (a)(2) has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,521,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘147 patent as shown below.

10,521,147
16/600,389
1.  A computer program product for use with at least one host, a primary 
data storage system, the primary data storage system having a primary storage 
controller and a primary storage drive controlled by the primary storage 
controller, the primary storage drive having a primary device configured to 
store data, and at least one secondary data storage system, each secondary data storage system having a secondary storage controller and a secondary storage drive controlled by the secondary storage controller, the secondary storage 
drive having a plurality of secondary devices configured to store data, wherein 
the computer program product comprises a computer readable storage medium 
having program instructions embodied therewith, the program instructions 
executable by a processor of a host to cause processor operations, the 
processor operations comprising: relationship state detection logic detecting a change in relationship state of a synchronous mirror relationship between a primary device controlled by a primary storage controller, and at least one 
secondary device controlled by at least one secondary storage controller;  and 
reservation state synchronization logic, in response to detecting a change in 
relationship state, determining if a reservation state of the primary device is 
synchronized with respect to a reservation state of a secondary device of the synchronous mirror relationship as a function of a comparison of the 
reservation states of the primary device and the at least one secondary device, 
and synchronizing the reservation states of the primary device and the at least 
one secondary device if determined to be out of synchronization.
1. (Original) A computer program product for use with at least one host, a primary data storage system, the primary data storage system having a primary storage controller and a primary storage drive controlled by the primary storage controller, the primary storage drive having a primary device configured to store data, and at least one secondary data storage system, each secondary data storage system having a secondary storage controller and a secondary storage drive controlled by the secondary storage controller, the secondary storage drive having a plurality of secondary devices configured to store data, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a host to cause processor operations, the processor operations comprising: relationship state detection logic detecting a change in relationship state of a synchronous mirror relationship between a primary device controlled by a primary storage controller, and at least one secondary device controlled by at least one secondary storage controller; and reservation state synchronization logic, in response to detecting a change in relationship state, determining if a reservation state of the primary device is synchronized with respect to a reservation state of a secondary device of the synchronous mirror relationship, and synchronizing the reservation states of the primary device and the at least one secondary device if determined to be out of synchronization.
Claims 2-8
Claims 2-8
   9.  A method, comprising: relationship state detection logic detecting a 
change in relationship state of a synchronous mirror relationship between a primary device controlled by a primary storage controller, and at least one 
secondary device controlled by at least one secondary storage controller;  and 
reservation state synchronization logic, in response to detecting a change in 
relationship state, determining if a reservation state of the primary device is 
synchronized with respect to a reservation state of a secondary device of the synchronous mirror relationship as a function of a comparison of the 
reservation states of the primary device and the at least one secondary device, 
and synchronizing the reservation states of the primary device and the at least 
one secondary device if determined to be out of synchronization.
9. (Original) A method, comprising: relationship state detection logic detecting a change in relationship state of a synchronous mirror relationship between a primary device controlled by a primary storage controller, and at least one secondary device controlled by at least one secondary storage controller; and reservation state synchronization logic, in response to detecting a change in relationship state, determining if a reservation state of the primary device is synchronized with respect to a reservation state of a secondary device of the synchronous mirror relationship, and synchronizing the reservation states of the primary device and the at least one secondary device if determined to be out of synchronization.
Claims 10-16
Claims 10-16
17.  A system for use with at least one host, comprising: a primary data 
storage system, the primary data storage system having a primary storage 
controller and a primary storage drive controlled by the primary storage 
controller, the primary storage drive having a plurality of primary devices 
configured to store data;  and at least one secondary data storage system, each 
secondary data storage system having a secondary storage controller and a 
secondary storage drive controlled by the secondary storage controller, the 
secondary storage drive having a plurality of secondary devices configured to 
store data;  wherein at least one of the primary and secondary storage 
controllers includes device reservation logic which includes: relationship 
state detection logic configured to detect a change in relationship state of a 
synchronous mirror relationship between a primary device controlled by a 
primary storage controller, and at least one secondary device controlled by the 
at least one secondary storage controller;  and reservation state 
synchronization logic, configured to, in response to the relationship state 
detection logic detecting a change in relationship state, determine if a 
reservation state of the primary device is synchronized with respect to a 
reservation state of a secondary device of the synchronous mirror relationship 
as a function of a comparison of the reservation states of the primary device 
and the at least one secondary device, and synchronize the reservation states 
of the primary device and the at least one secondary device if determined to be 
out of synchronization.
17. (Currently amended) A system for use with at least one host, comprising: a primary data storage system, the primary data storage system having a primary storage controller and a primary storage drive controlled by the primary storage controller, the primary storage drive having a plurality of primary devices configured to store data; and at least one secondary data storage system [[.]] each secondary data storage system having a secondary storage controller and a secondary storage drive controlled by the secondary storage controller, the secondary storage drive having a plurality of secondary devices configured to store data; wherein at least one of the primary and secondary storage controllers includes device reservation logic which includes: relationship state detection logic configured to detect a change in relationship 12 state of a synchronous mirror relationship between a primary device controlled by a primary 13 storage controller, and at least one secondary device controlled by the at least one secondary 14 storage controller; and reservation state synchronization logic, configured to, in response to the relationship state detection logic detecting a change in relationship state, determine if a reservation state of the primary device is synchronized with respect to a reservation state of a secondary device of the synchronous mirror relationship, and synchronize the reservation states of the primary device and the at least one secondary device if determined to be out of synchronization.
Claims 18-24
Claims 18-24



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136